HARSHA, J.,
concurring
I concur in the principal opinion and judgment and write separately because I believe the dissent fails to discern the meaning of "obvious and apparent" dangers as found in Sidle, supra, and this case. Obvious and apparent dangers are those conditions which a reasonable person would expect to be naturally present and for which a person is charged with the duty of taking their own precautions. These are things which are inherent in the reality of everyday life. For instance; if a person goes outside on a wintery day, he or she should expect snow covered sidewalks and parking lots. The law concerning slips and falls on natural accumulations of snow and ice reflects this reality. Likewise, people entering business premises during downpours are expected to be aware of the dangers of such natural occurrences, and act accordingly. See Paschal v. Rite Aid Pharmacy, Inc. (1985), 18 Ohio St. 3d 203.
Contrary to the assertions found in the dissent, this rationale does not encourage owners of premises to make them visibly unsafe in an effort to avoid liability. The obvious distinction which the dissent overlooks is that the factors upon which we rely are natural occurrences that are part and parcel of the experiences of everyday life. We do not require invitees to expect that owners will maintain their premises in a dangerous condition. We do not sanction misfeasance, malfeasance, or nonfeasance where an owner has a duty to invitees. Because the law places no duty upon the owner in this instance; the doctrine of assumption of the risk/comparable negligence is not applicable as the principal opinion points out.
If this were a case where a duty existed, I would agree that it would be the factfinder's responsibility to apportion comparative fault, thus precluding summary judgment. However, that is not the case we are asked to decide. The stairway in question led from a boat dock up the bank to a parking area. The stairway was uncovered and therefore was obviously susceptible to rain and other natural weather conditions. Moreover, any gravel on the steps was from the nearby lot and road. Certainly, appellees were under no duty to keep a large force of employees at the concrete stairway to sweep away rain and gravel from the steps. See Paschal, Id. at pg. 204. Accordingly, I concur in judgment and opinion.